Citation Nr: 1308418	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-12 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a disability manifested by headaches, dizziness, and lightheadedness, to include as due to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1997 to November 2002. 

These matters come before the Board of Veterans' Appeal (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, rendered in August 2003 and April 2009.  

In August 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned, and a copy of the transcript has been associated with the claims folder. 

In October 2012, the Board observed that additional relevant service treatment records had been associated with the claims folder since an unappealed August 2003 rating decision, which denied the claims for service connection for tinnitus and bilateral perforated tympanic membranes.  Thus, the Board determined that reconsideration of the prior decision was warranted.  See 38 C.F.R. § 3.156(c) (2012).  In the October 2012 decision, the Board denied a claim for entitlement to service connection for bilateral perforated tympanic membranes, and remanded the service connection claims for tinnitus and a disability manifested by headaches, dizziness, and lightheadedness, to include as due to an undiagnosed illness, to the RO (via the Appeals Management Center (AMC)) for additional development.   

The Board observes that a November 2012 notation from the VA Medical Center (VAMC) in Omaha, Nebraska, indicates that the Veteran wished to withdraw his appeal.  Under VA regulations, a Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2012).  Inasmuch as the November 2012 is not a written communication from the Veteran is it insufficient to serve as a valid withdrawal of his claims.  Accordingly, the appeal remains before the Board.   


FINDINGS OF FACT

1.  The record reflects the Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran informed VA of his inability to attend a VA in November 2012 and his unwillingness to attend a re-scheduled examination in the future. 

3.  The preponderance of the competent medical evidence of record is against a finding that the Veteran has current diagnosed disability manifested by his complaints of headaches, dizziness, and lightheadedness, to include as due to an undiagnosed illness.  

4.  When viewed in the light most favorable to the Veteran, his current diagnosis of tinnitus was likely incurred during his period of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a disability manifested by headaches, dizziness, and lightheadedness, to include as due to an undiagnosed illness, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317, 3.655 (2012).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 2012, the Board remanded these claims to the RO (via the AMC) to schedule the Veteran with VA examinations in conjunction with his service connection claims and to associate reports of the examinations with his claims folder.  The Veteran's claims were then to be readjudicated. 

Pursuant to the Board's remand instructions, the RO/AMC scheduled the Veteran for examinations for his service connection claims for tinnitus and a disability manifested by headaches, dizziness, and lightheadedness.  However, the Veteran informed VA that he was unable to report for the scheduled November 2012 VA examinations and he was unwilling to attend any re-scheduled VA examinations.  38 C.F.R. § 3.655.  The Veteran's claims were readjudicated via an April 2012 supplemental statement of the case. 

Accordingly, there has been substantial compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Since the full benefit is being granted in this case (service connection for tinnitus), there can be no prejudice regarding VA's duty to notify or assist the Veteran.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.

With respect to the Veteran's service connection claim for a disability manifested by headaches, dizziness, and lightheadedness, to include as due to an undiagnosed illness, VA sent a letter to the Veteran in August 2008 that addressed the notice elements concerning his claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran. 
As noted in the prior remand, the Board determined that the evidence before it was inadequate.  Accordingly, the Board remanded the case so that the Veteran could be scheduled the Veteran for a VA examination in order to determine the nature and the etiology of any disability manifested by symptoms of headaches, dizziness, and lightheadedness, to include as due to an undiagnosed illness.  However, prior to the date of the scheduled VA examination, the Veteran informed VA of his inability to attend the upcoming scheduled VA examination and his unwillingness to attend any re-scheduled examination.  He informed VA that he was too busy.  See November 2012 notation on failure to report to examination. 

Individuals for whom VA examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).  When a veteran fails without good cause to report for a VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another examination.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original claim, the claim shall be decided based on the evidence of record.  See 38 C.F.R. § 3.655(b).

In light of the Veteran's refusal to attend an examination, the Board will decide the claim based on the evidence of record, as it is clear that the Veteran is unwilling to report for a VA examination.  See 38 C.F.R. §§ 3.326, 3.655.  Accordingly, the Board finds that VA has satisfied its duty to assist.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim for Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology from the chronic condition noted in service and the currently claimed disability.  38 C.F.R. §§ 3.303, 3.307, 3.309.  It is noted that only certain chronic conditions listed under 38 C.F.R. § 3.309(a) may establish service connection through continuity of symptomatology from service.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998). 

The record confirms the Veteran served in Southwest Asia during the Persian Gulf War.  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are for consideration in the instant case.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Disability Manifested by Headaches, Dizziness, and Lightheadedness

In this case, the Veteran seeks service connection for a disability manifested by headaches, dizziness, and lightheadedness.  He has asserted that he has experienced these symptoms since service.  The Veteran also asserted that his symptomatology is associated with an undiagnosed illness that he incurred when he was stationed in the Persian Gulf.  

As noted previously, the record reflects that the Veteran was scheduled to appear for VA compensation and pension examinations in November 2012.  Prior to the date of the examination, the Veteran informed VA that he could not attend the upcoming examination and he was unwilling to attend a rescheduled examination.  See November 2012 notation on the failure to report.  Thus, the Board must consider the claim based on the evidence of record.  38 C.F.R. § 3.655.

The Veteran's service treatment records are replete with complaints of ear-related problems, including Eustachian tube dysfunction (ETD), ruptured tympanic membranes, otitis media, and ear pain, and sinus-related problems.  Some of these treatment records also reflect complaints of symptoms of pressure in ears and headaches.    

Post-service records continue to show complaints of ear-related problems.  A September 2005 treatment record shows that the Veteran presented with complaints of ear pain.  He informed the treating physician that he had been diagnosed with Meniere's disease.  He reported having symptoms of hearing loss, tinnitus, fluid pressure, and dizziness for months.  He was referred for an otolaryngology (ENT) consultation.  

A November 2005 ENT evaluation report shows that the Veteran was being evaluated for intermittent sensation of lightheadedness that he reported had an onset in 2000 when he was stationed in England.  He was treated for fluid in the middle ears and possible tube dysfunction.  He described his dizziness as a few minutes of lightheadedness that would resolve with his sitting down.  He denied any spinning sensation.  Examination of ear was normal and there were no abnormalities observed on neurologic testing.  The ENT specialist stated that "My impression is orthostatic lightheadedness that can occur from a frequency of daily to weekly."  It was unclear if this symptomatology was associated with diminished cerebral circulation or metabolic dysfunction.  To treat the symptoms of lightheadedness, the ENT specialist prescribed endolyphatic hydrops, which he noted were normally used to treat Meniere's disease.  However, the ENT specialist stated that the Veteran's symptoms are by "no means characteristic of Meniere's disease, but more of momentary diminished circulation to the head."  Following further evaluation, to include a normal Electronystagmography (ENG) study and normal metabolic testing, the ENT specialist felt that the Veteran's symptoms were possibly indicative of Meniere's disease. 

In March 2009, the Veteran was afforded a VA ear examination.  In that examination report, the examiner noted the Veteran's history of ear-related problems in service and his post-service assessment of possible Meniere's disease.  The Veteran continued to complain of episodes where he experiences lightheadedness, decline in hearing acuity, and tinnitus.  Physical examinations of the ears were normal and there were no abnormalities observed on neurologic testing.  An assessment of a balance disorder was given.  The examiner stated that Meniere's disease was certainly a possibility, but the Veteran's constellation of symptoms was not classical of those symptoms associated with Meniere's disease.  The examiner felt that additional testing was needed.  

Following further evaluation, to include a March 2009 ENG test, Dix-Hallpike test, and CT scan, in a March 2009 addendum note, the VA examiner stated that there was no objective indicators of peripheral or central vestibular-ocular pathway involvement.  Although there was no objective finding, the VA examiner concluded that it was at least as likely as not that the Veteran had Meniere's disease.  The examiner noted that even though his symptoms were not classical symptoms, the intermittent nature of the Veteran's symptoms of aural fullness, tinnitus, and asymmetric hearing loss were consistent with Meniere's disease.  

In October 2009, the Veteran was afforded another VA ear examination.  The examiner recorded the Veteran's history of ear-related problems in service and the summarized the findings from the post-service ENT consultation and March 2009 VA examination report.  The VA examiner indicated that the Veteran's complaints were possible part of the constellation of symptoms of Meniere's disease, but additional audio vestibular testing was need to evaluate his symptomatology as his previous tests were normal and there was no objective evidence to support a diagnosis of Meniere's disease.  

The Veteran was scheduled for additional testing in October 2009, but he failed to report.  In an addendum report dated in November 2009, the VA examiner added that headaches were not part of the classical constellation of symptoms associated with Meniere's disease.  The examiner noted that the Veteran had aural fullness which could feel like an ache due to pressure.  The examiner further indicated that there was no evidence to support a diagnosis of Meniere's disease and she could not attribute his complaints of headaches to Meniere's disease.

Here, based on a review of the record, the Board finds that the preponderance of the competent medical evidence is against a finding that the Veteran has a current diagnosed disability associated with his complaints of headaches, lightheadedness and dizziness.  The Board acknowledges that the service treatment records are replete with complaints and treatment for ear problems and post-service medical evidence reflects a possible diagnosis of Meniere's disease based on the Veteran's reported symptoms.  However, the more recent medical evidence from the October 2009 VA examination and November 2009 addendum ruled out a diagnosis of Meniere's disease based on a lack of objective findings on testing.  

As the etiology of the Veteran's claimed symptoms was unclear, the Board remanded the case for a new examination.  Since the Veteran did not report, VA was unable to obtain information necessary for the adjudication of the claim.  The remainder of the evidence of record does not establish that it is at least as likely as not that the Veteran has a current diagnosed disorder associated with the Veteran's complaints of headaches, dizziness, and lightheadedness or that such symptoms are indicative of an undiagnosed illness. 

VA law requires that the grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  One of the requirements for service connection is competent evidence that a claimed disability currently exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, there is no current diagnosis of a disability manifested by headaches, dizziness, and lightheadedness; service connection is not warranted or suggestions that the Veteran's complaints are indicative of an undiagnosed illness.  

In addition to the medical evidence, the Board has also considered the Veteran's own lay statements in support of his claim, in particular his assertion that he has experienced symptoms of headaches, dizziness, and lightheadedness since service.   The Veteran is competent to attest to the symptoms he experiences.  Moreover, his lay statements are supported by notation of similar symptomatology in his service and post-service treatment records.  However, none of those treatment records reflects a current diagnosed disorder or indicate that such symptoms are attributable to an undiagnosed illness, and as a lay person, however, the Veteran is not competent to render a medical diagnosis in this regard.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (laypersons are not competent to render medical opinions).  

Although the service treatment records show that the Veteran complained of headaches, dizziness, and lightheadedness during service, he was never evaluated with any diagnosed disorder in service.  The post-service treatment records show that the Veteran's symptomatology was possibly attributed to a diagnosis of Meniere's disease, but there was no objective clinical finding to support that diagnosis at any time during the period under appeal.  All diagnostic testing associated with the Veteran's complaints of headaches, dizziness, and lightheadedness consistently revealed normal findings.  The October 2009 VA examiner, in the November 2009 addendum, ruled out a diagnosis of Meniere's disease based on the lack of objective findings of record.  

In this case, the Veteran's statement that he experienced headaches, dizziness, and lightheadedness in service and since service is competent evidence.  See id.; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  Further, the Veteran's statement is supported by the record.  The Veteran, however, is not shown to have the requisite medical training or expertise to competently render a current medical diagnosis for his symptoms or link any current diagnosis to service. See Jandreau, supra; Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Notably, a vestibular disorder, such as Meniere's disease, is a medical condition that cannot be identified by a lay person; rather it requires diagnostic testing and medical expertise to determine its very nature.  Moreover, while the Veteran may believe his headaches, dizziness, and lightheadedness were a sign of a vestibular condition, such as Meniere's disease, the Board finds it pertinent that post-service diagnostic testings for a vestibular disorder were consistently normal and the October 2009 VA examiner ruled out such a diagnosis based on the lack of objective findings.

The Board acknowledges the Veteran's assertion that his symptomatology is associated with an undiagnosed illness that he incurred when he was stationed in the Persian Gulf.  The record confirms the Veteran served in Southwest Asia during the Persian Gulf War.  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are for consideration in the instant case.  However, as the Veteran failed to report for a VA examination, the Board must rely on the evidence of record.  38 C.F.R. § 3.655. There is no medical evidence of record, VA or private, showing that the Veteran's complaints of headaches, lightheadedness and dizziness are symptoms of an undiagnosed illness.

In sum, the most recent medical evidence does not show that the Veteran has currently diagnosed disability manifested by his complaints of headaches, dizziness, and lightheadedness.  His symptomatology has not been attributed to an undiagnosed illness related to his period of service in Southwest Asia.  The Veteran cancelled his scheduled VA examinations to determine whether or not he had a disability manifested by headaches, dizziness, and lightheadedness.  He has informed VA of his unwillingness to attend any rescheduled examinations.  See 38 C.F.R. § 3.365.  Without current competent evidence that a claimed disability currently exists, service connection is not warranted or evidence that his subjective symptoms are indicative of an undiagnosed illness.    The claim must be denied.

Should the Veteran be diagnosed with a disability manifested by his complaints of headaches, dizziness, and lightheadedness in the future, he is encouraged to submit evidence of that diagnosis and reopen his claim.

Tinnitus 

In this case, the Veteran claims entitlement to service connection for tinnitus. Specifically, he attributes his tinnitus to injury to his ears from recurrent ear infections during his period of service.  In the alternative, he attributes his tinnitus to exposure to loud noises from machinery while performing his duties as a telecommunication specialist during his period of service.  The record clearly reveals that the Veteran has a current diagnosis of tinnitus.  See the report of a March 2009 VA audiological examinations.

A review of the available service treatment records show that he was treated for bilateral ear pain, ear infections, Eustachian tube dysfunction, and ear-related problems on numerous occasions.  In a November 2001, it was noted that the Veteran complained of sporadic tinnitus in conjunction with his complaints of bilateral ear pain related to Eustachian tube dysfunction.  Subsequent service treatment records continue to show evaluates for ear-related problems.  The reports of an examination and a medical history at the time of his separation from service are not available.   

Shortly after his separation from service, the Veteran filed his original claim for entitlement to service connection for tinnitus in January 2003 and in his attached statement, he noted that he has experienced tinnitus since 2001. Subsequent post-service treatment records continue to show complaints of tinnitus.  See federal treatment records starting in 2005. 

The Veteran was afforded a VA examination in March 2009.  The examiner recorded the Veteran's reports of ear-related problems and in-service noise exposure, as well as his reports of experiencing recurrent tinnitus since its onset in service and the continuity of symptoms since then.  The examiner indicated that tinnitus was not a result of noise exposure during service because there was no associated hearing loss in relation to the subjective tinnitus.  It was noted that the Veteran was being referred for further evaluation.  While the Veteran was afforded further examination for his other claims on appeal, there is no indication in the record that further evaluation or development was completed with respect to the claim for service connection for tinnitus.  

As noted above, pursuant to the Board's October 2012, the Veteran was scheduled for another VA ear examination in November 2012, but he cancelled the examination.  Information obtain during that VA examination may have assisted in the adjudication of the Veteran's claim; however, because of his failure to attend the examination, his claim must be decided based on the other evidence of record. See 38 C.F.R. § 3.655.

First and foremost, the Board acknowledges that by its nature tinnitus is a ringing in the ears that can be detected by the Veteran and is not likely something that can be measured by a medical professional.  A veteran is competent to attest that he has tinnitus and to report when tinnitus began.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).

Nevertheless, the March 2009 VA examiner's negative nexus opinions weigh heavily against the claim.  The examination observes that the Veteran's tinnitus was not likely related to inservice acoustic trauma.  It did not address whether the Veteran's current diagnosed disorder likely had an onset during his period of service after he experience numerous episodes of ear-related problems.  A review of the service treatment records clearly reflects that the Veteran presented with complaints of tinnitus in conjunction with treatment for ear pain in November 2001.  Moreover, it does not appear that the VA examiner considered the Veteran's reports of continuity of tinnitus symptoms since the 2001 ear problems.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion). 

Throughout the course of his communications with VA, the Veteran has consistently maintained that his tinnitus began in service and has continued thereafter.  His service treatment records confirm the onset of his tinnitus symptoms in 2001.  The Veteran has provided credible and competent statements indicating he has experienced recurrent tinnitus since service.  Furthermore, there is no probative medical opinion that outweighs the Veteran's competent and credible reports of continuity of tinnitus symptoms since it first manifested during his period of service.  

 Resolving any doubt in the Veteran's favor, the Board finds that the Veteran's current diagnosis of tinnitus likely had an onset during his period of service.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. Consequently, the Board concludes that service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303.



ORDER

Service connection for a disability manifested by headaches, dizziness, and lightheadedness, to include as due to an undiagnosed illness, is denied.

Service connection for tinnitus is granted. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


